Title: From George Washington to George Johnstone, 12 June 1778
From: Washington, George
To: Johnstone, George


                    
                        Sir
                        Head Qrs [Valley Forge] June 12th 1778
                    
                    I have had the Honor to receive your very obliging Letter of the 10th Instant.
                    The sentiments you are pleased to entertain of me, can not but be extremely flattering, separated as we are, by the circumstances of our political stations; and have a just claim to my warmest acknowledgements. If in the course of events, an opportunity should be afforded me, you may be assured, I shall take pleasure in shewing Doctr Ferguson every civility, it may be in my power to render.
                    I shall ever be happy to relieve the anxiety of parted friends, and where Letters are calculated either to this end—or to effect matters of mere private concern, they will have the earliest conveyance. I have the Honor to be with much personal esteem & regard Sir Your Most Obedt servant
                    
                        Go: Washington
                    
                